ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 04/28/22, 09/07/21 and 09/29/20.
Election
2)	Acknowledgment is made of Applicants’ election filed 09/07/21 and 04/28/22 in response to the restriction and the species election requirements mailed 07/07/21 and 10/29/21. Applicants have elected invention II, and the calcium chloride solution species. With regard to the species election requirement set forth for the cell suspension species, Applicants state that they have withdrawn claim 13 and added new claim 15 directed to Shewanella sp. However, Shewanella sp. is still a part of claim 13in the claim amendment filed 04/28/22.  The Office assumes that Applicants intended to elect the Shewanella sp. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement and the species election requirement, the election has been treated as an election without traverse (M.P.E.P § 818.03(a)).
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Justin I. King. See the Interview Summary. 
	Claims 6-15 are canceled.
New claims 16-21 are added as set forth below:
--Claim 16 (New). A probiotic composition prepared by a method comprising:
providing a bacterial cell suspension comprising a combination of a strain of Shewanella sp. and a strain of Saccharomyces boulardii,
 	mixing the bacterial cell suspension with 1% to 5% sodium alginate solution or 1% to 5% alginic acid solution at a weight ratio of 5:1 to 1:10 to obtain a mixture; and
adding the mixture to a 1 to 3% calcium chloride solution until the mixture is immobilized into a shape; and 
carrying out a drying process.
Claim 17 (New).  The probiotic composition of claim 16, wherein the bacterial cell suspension is mixed with a 3% sodium alginate solution, wherein the weight ratio is 1:2 and the mixture is added to 2.5% calcium chloride solution.
Claim 18 (New).  The probiotic composition of claim 16, wherein the probiotic composition is for application during a preparation process of a feed.
Claim 19 (New).  The probiotic composition of claim 16, wherein the probiotic composition is for application as an oral probiotic.
Claim 20 (New).  The probiotic composition according to claim 17, wherein the strains of the probiotic composition are preserved at a room temperature of 15-35°C for 36 months.
Claim 21 (New).  The probiotic composition according to claim 17, wherein the strains of the probiotic composition are preserved at 121°C for 6 minutes.-- 
Status of Claims
4)	Claims 6-10 have been amended via the amendment filed 09/07/21.
Claims 1-5 have been canceled via the amendment filed 09/07/21 with the election of invention II.
	New claims 11-14 have been added via the amendment filed 09/07/21.
	New claim 15 has been added via the amendment filed 04/28/22.
	Claims 6 and 14 have been amended via the amendment filed 04/28/22.
	Claims 6-15 are canceled via this Examiner’s amendment.
	New claims 16-21 are added via this Examiner’s amendment.
Claims 16-21 are pending and are under examination.  
Drawing(s)
5)	Acknowledgment is made of Applicants’ drawing filed 09/29/20.
Priority
6)	The instant AIA  application, filed 07/16/2020, claims foreign priority to application 108125679 filed 07/19/2019 in Taiwan. It is noted that a certified copy of the foreign priority application is made of record. Should Applicants desire to obtain the benefit of foreign priority under 35 U.S.C § 119(a)-(d), a certified English translation thereof should be submitted under 37 CFR 1.55.
Reason(s) for Allowance
7)	The following is an examiner's statement of reasons for allowance:  
The probiotic composition, as claimed in claims 16-21, comprising a bacterial cell suspension comprising a specific combination of combination of a strain of Shewanella sp. and a strain of Saccharomyces boulardii that is subjected to the method steps as claimed, are free of prior art.  The claims satisfy the provisions of 35 U.S.C § 112(a), 35 U.S.C § 112(b) and 35 U.S.C § 101. 
Relevant Art
8)	The art made of record and not relied upon in any of the rejections is considered pertinent to Applicants’ disclosure: 
	CN 101289648 A (original and machine translation) taught a microcapsule formulation comprising Enterococcus faecium prepared using sodium alginate and calcium chloride. 
Conclusion
9)	Claims 16-21, now renumbered as claims 1-6 respectively, are allowed. The claims are supported by the original and canceled claims and throughout the as-filed specification including Tables and Examples including Example 3. 
Correspondence
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2022